Fourth Court of Appeals
                                       San Antonio, Texas
                                            November 13, 2019

                                           No. 04-19-00750-CV

    IN RE George WEIMER; Bob Roberts, Jr.; James Hughes; Dustin Navarro; Jose Perez;
           Morris Salzman; Gordon Hitzfelder; Brian Sullivan; and Bonnie Tapp

                                    Original Mandamus Proceeding 1

                                                  ORDER

        On October 24, 2019, relators filed a petition for writ of mandamus. After considering the
petition and the record, this court concludes relators are not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on November 13, 2019.



                                                                    _____________________________
                                                                    Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of November, 2019.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. CV-XX-XXXXXXX, styled Bandera County River Authority and Groundwater
District v. Bexar-Medina-Atascosa Counties Water Control and Improvement District No. 1; et al., pending in the
198th Judicial District Court, Bandera County, Texas, the Honorable M. Rex Emerson presiding.